DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hirano et al. (WO 2018221133).  For simplicity, citations will be made to the US-equivalent, US 2020/0094542. 	Regarding claim 1, Hirano et al. disclose “a planographic printing plate precursor (title) comprising:  	a support (abstract); and  	an image recording layer on the support (abstract),  	wherein the image recording layer contains an organic particle containing a resin that has a constitutional unit A having a cation moiety (paragraphs 136 and 137, see also particle G-10) and a constitutional unit B having an anion moiety (paragraphs 136 and 137, see also particle G-10), and wherein the image recording layer is an on-press development type image recording layer (paragraph 64).” 	Regarding claim 2, Hirano et al. further disclose “wherein a total content of the constitutional unit A and the constitutional unit B in the resin contained in the organic particle is greater than 5% by mass with respect to a total mass of the resin (paragraph 135.  See, e.g., G-10).” 	Regarding claim 3, Hirano et al. further disclose “wherein the constitutional unit B contains at least one group selected from the group consisting of a carboxylic acid group, a phenolic hydroxyl group, a sulfonic acid group, a phosphoric acid group, and an imide group (see G-10: sulfonic acid group).” 	Regarding claim 4, Hirano et al. further disclose “wherein the cation moiety is a group having a nitrogen atom (paragraphs 137 and 138.  See e.g., G-10: the secondary amine).” 	Regarding claim 5, Hirano et al. further disclose “wherein the resin contained in the organic particle includes an addition polymerization type resin (abstract).” 	Regarding claim 6, Hirano et al. further disclose “wherein the total content of the constitutional unit A and the constitutional unit B in the resin is greater than 20% by mass with respect to the total mass of the resin, and a content of the constitutional unit A is 10% by mass or greater with respect to the total content of the resin (paragraph 136.  See also G-10).” 	Regarding claim 7, Hirano et al. further disclose “wherein the resin further has a constitutional unit containing a hydrophilic group (A-1, G-10).” 	Regarding claim 8, Hirano et al. further disclose “wherein the hydrophilic structure contains a group represented by Formula Z,  	-Q-W-Y      Formula Z  	in Formula Z, Q represents a divalent linking group, W represents a divalent group having a hydrophilic structure or a divalent group having a hydrophobic structure, and Y represents a monovalent group having a hydrophilic structure or a monovalent group having a hydrophobic structure, where any of W and Y has a hydrophilic structure (A-1, see G-10).” 	Regarding claim 9, Hirano et al. further disclose “wherein the hydrophilic group includes a group having a polyalkylene oxide structure (paragraph 88; G-10).” 	Regarding claim 10, Hirano et al. further disclose “wherein the hydrophilic group includes a sulfonate group or a sulfonic acid group (G-10).” 	Regarding claim 11, Hirano et al. further disclose “wherein a content of the constitutional unit containing the hydrophilic group in the resin is 1% by mass or greater and less than 20% by mass with respect to the total mass of the resin (G-10; paragraphs 124-125).”
	Regarding claim 12, Hirano et al. further disclose “wherein the organic particle includes an organic particle having an ethylenically unsaturated group on the surface thereof (paragraphs 225-227).” 	Regarding claim 13, Hirano et al. further disclose “wherein the image recording layer further contains an infrared absorbing agent (paragraph 73).”
 	Regarding claim 14, Hirano et al. further disclose “wherein the image recording layer further contains a polymerization initiator and a polymerizable compound (paragraph 73).” 	Regarding claim 15, Hirano et al. further disclose “wherein the image recording layer further contains a binder polymer (paragraph 75).” 	Regarding claim 16, Hirano et al. further disclose “further comprising: a protective layer on the image recording layer (paragraph 297).” 	Regarding claim 17, Hirano et al. further disclose “wherein the protective layer contains an inorganic layered compound (paragraph 301).”
 	Regarding claim 18, Hirano et al. further disclose “wherein the image recording layer is a negative type image recording layer (paragraph 71).” 	Regarding claim 19, Hirano et al. further disclose “a method of preparing a planographic printing plate comprising:  	imagewise-exposing the planographic printing plate precursor according to claim 1 (paragraph 312); and  	supplying at least one selected from the group consisting of printing ink and dampening water to remove an image recording layer of a non-image area on a printing press (paragraph 312).”
 	Regarding claim 20, Hirano et al. further disclose “a planographic printing method (paragraph 427) comprising:  	imagewise-exposing the planographic printing plate precursor according to claim 1 (paragraph 312);  	supplying at least one selected from the group consisting of printing ink and dampening water to remove an image recording layer of a non-image area on a printing press and preparing a planographic printing plate (paragraph 312); and  	performing printing using the obtained planographic printing plate (paragraph 428).”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853